Citation Nr: 0212153	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim for service connection for a nervous disorder 
(other than post-traumatic stress disorder), to include 
bipolar disorder and major depression.  

(The claim of entitlement to service connection for post-
traumatic stress disorder and will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Reno, Nevada, Department of Veterans Affairs  (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a chronic nervous condition.  

In August 1998, the Board remanded the case for further 
development and the case has now been returned to the Board.

The Board is undertaking additional development on the claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104, (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23,2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in November 1981; that decision became 
final in the absence of an appeal.

2.  Evidence received since the November 1981 determination 
on service connection for a nervous disorder is cumulative or 
otherwise not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1981 rating decision which denied 
entitlement to service connection for a nervous condition is 
final.  38 U.S.C.A. § 4005 (c); 38 C.F.R. 3.104 (1981); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2001).

2.  Evidence received since the November 1981 rating decision 
is not new and material for reopening the claim of service 
connection for a nervous disorder (other than PTSD).  
38 U.S.C.A. 5108 (West 1991); 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed an initial claim for service connection for 
a nervous condition in February 1981, noting that the onset 
was in 1967.  He reported having been treated for his nervous 
condition during service, at the Hampton VA Medical Center 
since February 1981, and by a VA staff physician in Los 
Angeles sometime in 1974.   

It appears that the veteran was hospitalized at the Hampton 
VA Medical Center in June 1969 for hypertrophic tonsils.  
Thereafter, he was hospitalized at that facility from 
February to March 1981 for symptoms of constant tension, 
irritability, depressed feelings, decreased sleep and 
appetite, and weight loss, at which time it was noted that it 
was his first hospitalization there.  The veteran had a 
history of three to four prior hospitalizations for 
depression, dates and facilities unspecified.  The final 
diagnosis was unipolar depression.  

A rating decision in April 1981 denied service connection for 
a nervous condition (unipolar depression).  

Service medical records were subsequently received in 
November 1981 and reflect that in August 1968 the veteran 
sought treatment for a history of blurring of vision and 
severe headaches with increasing irritability of three weeks' 
duration.  It was noted that approximately one month earlier, 
he had a traumatic injury to the frontal area of his skull.  
The impression was post concussion syndrome.  About two weeks 
later the veteran was hospitalized for headaches of 
undetermined etiology, with complaints of tension, headaches, 
general disorientation and feeling of hostility of several 
weeks' duration.  A neurosurgical evaluation revealed no 
abnormality, and an EEG and brain scan were within normal 
limits.  In late September he was transferred to another ward 
for psychiatric evaluation.  He began to improve, his 
headaches diminished and he performed his details well.  
Mental status examination revealed no evidence of psychosis.  
While he was hospitalized, his infant son died suddenly and 
the veteran experienced a normal grief reaction.  He was 
given 15 days emergency leave which was extended for another 
30 days and, on his return, he continued to perform his 
details well.  A panel of psychiatrists felt that the veteran 
could finish his enlistment but that he could not return to 
submarine service.  The diagnosis was psychoneurotic 
dissociative reaction, improved.  

In early May 1969, the veteran was seen in psychiatric 
consultation because of expressing a feeling that he was 
about to have a nervous breakdown.  He reported that while he 
was on a short cruise he learned that his wife had been 
attacked, and his requests for liberty to assist her had been 
denied.  It was noted that the veteran was previously 
hospitalized because of dizziness, headache, and blackout 
spells.  Currently, he felt that he was unable to cope and 
desired to be hospitalized.  Also, he expressed a desire to 
get out of the Navy, indicating that he could handle his 
problems if he were not in the Navy.  The diagnostic 
impression was situational reaction, which appeared to be 
precipitated by the veteran's domestic problems although he 
seemed to displace his frustration onto his Navy obligation.   
The examiner offered to work with the veteran on an 
outpatient basis in regard to problems with his marital 
relationship, while noting that the veteran might manifest 
significant symptoms in order to elicit or coerce the 
hospitalization that he desired.

The following day the veteran was admitted to the Naval 
Hospital in Charleston with the diagnosis of Situational 
reaction in strongly suspected underlying personality 
disorder, hysterical type, after being brought to the 
hospital by police.  He said he had had a "spell" in which 
he destroyed furniture and had been found wandering aimlessly 
on the highway.  Mental status examination revealed him to be 
alert, oriented, and sensorially clear.  There was no 
evidence of organic deterioration.  Affect was appropriate 
and his answers to questions were relevant, coherent and goal 
directed.  No anxiety or psychomotor retardation was evident. 
The staff psychiatrists considered the veteran's case and it 
was agreed that he displayed evidence of a markedly dependent 
personality and had established a symbiotic relationship with 
a similar person.  The diagnosis of emotionally unstable 
personality was established.  It was the opinion of a Medical 
Board that the veteran suffered from an inherent pre-existing 
personality disorder which rendered him unsuitable for 
further service.  

In a November 1981 rating decision, after reviewing the 
service medical records, the RO confirmed the prior denial of 
service connection for a nervous condition. The RO noted that 
there was no indication of a psychosis or chronic 
psychoneurosis during service and that the veteran had been 
discharged from service on account of an emotionally unstable 
personality, which was a constitutional or developmental 
abnormality and not a disability for compensation purposes.  
By a letter dated in December 1981, the RO notified the 
veteran of this decision.  The veteran did not initiate an 
appeal.

Evidence received after the November 1981 rating decision 
includes a VA hospital summary for the period from October 
1981 to January 1982, reflecting that the veteran was 
admitted under an Order of Protective Custody and later 
received a temporary commitment.  It was noted that he had 
been in and out of hospitals several times since 1968.  A 
skull X-ray and EEG were normal and a complete neurological 
examination was within normal limits.  The pertinent 
diagnoses were bipolar disorder, mixed, and atypical mixed or 
other personality disorder.  

Records from the Las Vegas VA outpatient clinic for the 
period from April 1995 to October 1995 show that the veteran 
was seen for complaints of back pain after being hit by a car 
in April 1995.  Also in April 1995 his wife divorced him.  It 
was noted that he had previously been hospitalized for 
alcoholism in the early 1980s and that his first marriage 
ended in divorce at that time.  The diagnostic impression in 
April 1995 was major depression.  He sought treatment in 
early September 1995 for complaints of depression and was 
diagnosed with major depression.  He reported dreams of doing 
things to make himself die, i.e. sinking a submarine or 
driving into a truck.  

The report of a VA examination for mental disorders in 
October 1995 reflects that the veteran stated he had been 
fine until he was hit by a car in April 1995.  He reported a 
long history of alcohol abuse from age 15 to age 38 and that 
he stopped drinking in 1984.  The diagnosis was major 
depression.  

Records were received from Nellis Federal Hospital for a 
period of hospitalization in November 1995 upon referral by 
the VA Outpatient Clinic.  The admission diagnoses were major 
depression, alcohol dependency and rule out bipolar disorder.  
The veteran reported drinking heavily after his marriage fell 
apart and that he had had chronic pain since an accident in 
1994 with related sleep problems.  It was noted that during a 
VA hospitalization he was diagnosed as having bipolar 
disorder, but as an outpatient he was taken off lithium and 
told that he did not have bipolar disorder.  The veteran was 
treated with psychotherapy and during these sessions there 
was no evidence of mood swings characteristic of bipolar 
disorder and it was determined that he had a unipolar 
depression.  The discharge diagnoses were major depression 
and alcohol dependency

In September 1996 the veteran submitted a statement that he 
had been hospitalized at the Waco VA Mental Hospital in 
October 1981, and diagnosed as manic-depressive or bipolar.  
He reported that he was still receiving mental and medical 
help.  He provided information on hospitalization in service, 
stating that he had been undergoing military training to be 
submarine qualified, and was also undergoing missile launch 
qualifications.  Then his son passed away of sudden infant 
death syndrome and the Scorpion went down, and next thing he 
knew was in the hospital in Portsmouth, VA.  

In September 1996, the veteran submitted an authorization 
form for Hampton Roads VA Hospital and Clinic for a period of 
hospitalization from April to May 1970 for a nervous 
breakdown and for a period of hospitalization from June to 
August 1981.  The RO requested the veteran's records from 
Hampton but none were received.  

The veteran was again hospitalized at Nellis Federal Hospital 
from December 1995 to January 1996.  The diagnosis was 
depressive disorder, not otherwise specified.  The 
psychosocial stressors were severe with social isolation and 
withdrawal with Christmas holiday season.  In January 1996 
the veteran was referred to Arville House by the mental 
health clinic with a provisional diagnosis of bipolar 
disorder.  

Additional VA outpatient treatment records from October 1995 
show that the veteran continued to be seen at the mental 
health clinic with an assessment of major depression.  From 
February 1996 to June 1996, he was variously diagnosed with 
bipolar disorder, depressive disorder with chronic pain, 
bipolar disorder and chronic back pain, depressive disorder 
complicated by pain and depression secondary to pain.  In 
August 1996 at a regular office visit there was a discussion 
of PTSD.  The diagnosis was bipolar disorder with a note that 
it was not clear how pain had contributed to the symptoms.  
In September 1996 it was noted that the veteran had been 
treated for "nervous breakdown" since 1969.  It only 
recently became clear that he had symptoms similar to PTSD 
and was referred to a PTSD group.  The diagnosis was Major 
depression-recurrent; rule out PTSD; and alcohol abuse.  

VA outpatient treatment records for the period from April 
1981 to August 1981 were received in November 1996, 
reflecting that the veteran had been released from the 
hospital in March 1981 and diagnosed with unipolar 
depression.   

Also received in November 1996 were additional records 
pertaining to the veteran's October 1981 hospitalization at a 
VA Medical Center.  A psychiatric report shows diagnoses of 
bipolar disorder, manic; psychogenic fugue; and mixed 
personality disorder.  These were noted to have been of 35 
years duration.  He had a negative brain scan in November 
1981.  At a neurological consultation in November 1981 the 
veteran reported being hospitalized in February 1981 for 
mental depression diagnosed as manic depressive or unipolar 
depression.  He then moved to Texas in September 1981 and was 
committed to a VA Medical Center in October 1981.  The 
impression was chronic band-like or skullcap type of 
headaches persistent since 1968, correlating with depression 
and anger and with associated symptoms, probably not on an 
organic basis.  Also, spells of memory lapses characterized 
by violent destructive behavior, probably also on a non-
organic basis.  In a social work note in October 1981, the 
veteran's wife reported that something happened to the 
veteran in service and he was less able to function.   

At the time of VA hospital admission in October 1981 the 
veteran had been in jail where he had been placed after 
arguments with his wife.  The wife related that she was 
afraid that the veteran was about to attempt suicide again.  
She had become alarmed because the veteran had abandoned the 
children and was forgetful with frequent mood swings.  The 
nursing diagnosis was alteration of self image and inability 
to cope with stress manifested by symptoms of anxiety, 
avoidance of responsibility and marital conflicts.  

In 1996 the RO requested any medical records pertaining to 
claimed treatment of the veteran at the VA Medical Center, 
Hampton, in the spring of 1970.  In December 1996 the medical 
center replied that after an extensive search of its files, 
the requested material could not be located.  

In September 1996, the RO requested in/out patient treatment 
records from the Hampton Roads VA Medical Center for April 
and May 1970.  A reply dated in December 1996 stated that 
after an extensive search of the files, they were unable to 
fill the request.  

In a statement dated in November 1996 a VA clinical 
psychologist noted that the veteran was attending the weekly 
chronic pain management support groups at the Las Vegas VA 
Mental Health Clinic.  His primary diagnosis was PTSD, 
chronic, severe.  

In April 1997, the veteran submitted a copy of a favorable 
decision dated in March 1997 from the Social Security 
Administration (SSA).  A list of exhibits includes Emergency 
Room records from St. Rose Dominican Hospital in April 1995; 
Emergency Room records from VA in April 1995 and VA inpatient 
records in November 1995 and from December 1995 to January 
1996.  

The Las Vegas VA outpatient clinic replied in April 1997 that 
there were no treatment records pertaining to the veteran 
from April 1982 to September 1994.  

Service personnel records were received in April 1997 from 
NPRC, primarily showing his duty stations.  

In September 1997 a VA clinical psychologist clarified a 
clerical error made in a report previously submitted, 
indicating that the veteran's primary diagnosis was PTSD and 
that he suffered from chronic anger, anxiety, depression, 
insomnia, nightmares, hypervigilance and disillusionment with 
the U.S. Government.  He further stated that the letter was 
accurate concerning the veteran's symptoms, diagnosis and 
inability to socialize or sustain gainful employment. 

In an October 1997 rating decision the RO determined that new 
and material evidence to reopen the claim for service 
connection for a chronic nervous condition had not been 
received.  The veteran was notified of the decision by letter 
dated in October 1997 and he initiated an appeal.  The 
veteran pointed out that he served for one year, 1967-1968, 
on board a nuclear submarine, the USS Ethan Allen, and then 
on three conventional submarines.  He claimed that the new 
evidence was the evidence from SSA, reports from Arville 
House and VAMC Las Vegas, and two hospitalizations in the VA 
psychiatric ward at the Mike O'Callaghan Federal Hospital (at 
Nellis Air Force Base). 

A statement of the case was issued in December 1997.  In the 
veteran's substantive appeal, he stated that he was seeking 
service connection for the nervous condition in connection 
with PTSD and again related his stressors.  He felt that if 
he had an emotionally unstable personality, a developmental 
condition, he would not have been allowed into service, let 
alone have duty on a nuclear submarine. 

The veteran presented testimony at a personal hearing at the 
RO in March 1998.  A copy of the transcript is contained in 
the claims file.  He testified as to the stressful incidents 
in service and that he had his first real nervous breakdown 
in July 1968 at the time of the death of his son.  The 
veteran further testified that in 1970 he went into Hampton 
Roads VA facility for a week.  He guessed that he was having 
follow-up traumas from what had happened to him in the Navy 
and the ongoing stress of fighting with his wife over the 
death of his son.  He claimed that in 1980 he was 
hospitalized for a nervous breakdown while working and was 
under worker's compensation all of 1980.  Transcript.  
Evidence submitted at the hearing was an October 1997 
statement from a VA clinical psychologist that the veteran 
had been treated since 1984 for PTSD, bipolar disorder and 
major depression.  In addition, the veteran suffered from 
chronic pain syndrome and lower back problems since an 
automobile accident in April 1995.  

A supplemental statement of the case was issued in March 1998 
with the hearing officer's decision.  The hearing officer 
reviewed the veteran's entire claims file and denied service 
connection for a chronic neuropsychiatric disability, bipolar 
disorder, major depression and/or PTSD.  

In August 1998, the Board remanded the case for additional 
development, noting that because there was a prior final 
decision denying entitlement to service connection for a 
nervous disorder (other than PTSD), the veteran had to 
present new and material evidence to reopen the claim.  The 
Board further noted that, inasmuch as the claim for service 
connection for PTSD had not been previously denied, it should 
be developed on a de novo basis.  

In October 1998, the RO requested medical records from the 
Social Security Administration (SSA) upon which the award of 
benefits was based and the determination of the continued 
entitlement to such benefits.  A second request was made in 
December 1998.

The RO wrote to the veteran in October 1998 regarding the 
submission of additional evidence and provided VA forms 21-
4142 for release of information.  The veteran replied later 
the same month and attached two VA forms 21-4142 and stated 
that all other information was pending.  

In November 1998, in response to the RO's October 1998 
letter, the veteran submitted a statement in support of his 
claim, stressor statements, records from VA Medical Center at 
Las Vegas, records from the Jean Hanna Clark Rehabilitation 
Center, and records from Arville House.  He also submitted a 
Form 21-4142 for records from the VA Hospital at Asheville 
for June and August 1995 for mental health and a back injury.  
The veteran stated that SSA had used VA medical evidence and 
evidence from Dr. Leslie H. Gaelen, and that there had been 
no prior treatment for any nervous condition as none existed.  
He attached a release of information form for all other 
medical evidence.  He also had a statement outlining the 
medical evidence already in his claims file.  He attached 
four stressor statements, complete records from Arville 
House, Jean Hanna Rehabilitation Center, and records from the 
Las Vegas VA Medical Center.  

The veteran compiled a list of information the Board had 
requested and made known to the RO.  These were Social 
Security records with findings based on VA medical records; 
medical records from Arville House; Forms 21-4142 filled out 
and sent for UMC, Southern Nevada Memorial Hospital, St. Rose 
Dominican, L. H. Gaelen, and Workman's Compensation of 
California; medical records from Jean Hanna Clark 
Rehabilitation; and a new summary of mental health.  He 
submitted four stressor reports dated in October 1998. 

An Arville House Member Treatment Plan dated in January 1996 
shows diagnoses of depressive disorder NOS, (Bipolar?), and 
substance abuse (ETOH). 

A June 1997 statement (received in November 1998) from a VA 
clinical psychologist verifies that the veteran had 
participated in a pain management program for several years 
and would have to continue taking pain medication for the 
rest of his life.  

In October 1998 a VA clinical psychologist wrote that the 
veteran had been treated in the pain management program and 
at the mental health clinic at Las Vegas for three years, and 
that diagnoses were PTSD, bipolar disorder, and chronic pain 
syndrome.  

Records were received from the Jean Hanna Clark 
Rehabilitation Center in November 1998 in regard to treatment 
for spinal problems.  

In December 1998, the RO requested evidence from Leslie H. 
Gaelen, M.D., California State Employment, St. Rose Dominican 
Hospital, and University Medical Center.  The veteran was 
notified of this and also that the remand had requested 
Southern Nevada Memorial Hospital records, information from 
McGee Chemical Company and proof of his son's death.  The 
veteran was advised to re-review the October 19, 1998, letter 
regarding all of this information and what he needed to do.  

In December 1998, California State Employment replied that 
its records showed no employment history for the veteran.  It 
was suggested to try Social Security for an employment 
history and possibly the California Department of 
Rehabilitation for treatment records if he ever worked with 
that department.  The veteran was notified of this 
information and that an inquiry would be sent to the 
California Department of Rehabilitation if he submitted a 
completed release of information form.  

The office manager for Dr. Gaelen replied in December 1998 
that by federal law, all records on the veteran had to be 
obtained through the Bureau of Disability Adjudication for 
Social Security.  

Records were received from the Social Security Administration 
(SSA) in January 1999.  The include a December 1995 
psychiatric review by James D. (last name illegible), Ph.D., 
that found no evidence of an anxiety disorder and diagnosed 
major depression, an affective disorder.  Other evidence 
shows that the veteran was seen at the emergency department 
of St. Rose Dominican Hospital in April 1995 after being 
struck by a car and a few days later at an emergency clinic 
at Nellis Air Force base.  

The SSA provided records showing that the veteran was 
hospitalized at a VA psychiatric unit of Nellis Federal 
Hospital for several weeks in November 1995.  Admission 
diagnoses were major depression, alcohol dependency and rule 
out bipolar disorder.  The discharge diagnoses were major 
depression and alcohol dependency.  He reported previous 
psychiatric treatment in the military in 1969 for bipolar 
disorder and in 1982 at Waco for bipolar disorder, and 
outpatient treatment in 1974 and 1979 at a Virginia VA 
Medical Center.  From mid-December 1995 to early January the 
veteran was again hospitalized at Nellis Federal Hospital for 
depressive disorder, not otherwise specified.  

Also included in the records from the SSA is the report of 
evaluation of the veteran's neurological status by Leslie H. 
Gaelen, M.D., in August 1996.  The veteran believed that his 
history of a major depression was service-connected and 
reported that his medical treatment included being treated 
for chronic depression at a VA hospital.  He had been aware 
of depression since 1981.  The impression, in pertinent part, 
noted a history of chronic depression.  

The veteran was accepted as a member of Arville House (a VA 
day care facility) in January 1996, and in February 1996 a 
diagnosis of bi-polar disorder was made.  In May 1996, the 
diagnosis was depressive disorder complicated by pain.  In 
June 1996 he was diagnosed with depression secondary to pain.  
In August 1996, the diagnosis was bipolar disorder (not clear 
how pain has contributed to symptoms).  

SSA records also included records from the Jean Hanna Clark 
Rehabilitation Center for the veteran's participation in a 
comprehensive pain management program.  

A March 1997 OHA psychiatric review for SSA noted the 
presence of affective disorders of bipolar disorder and major 
depression and an anxiety related disorder of post-traumatic 
stress disorder.  

In March 1997 an administrative law judge found that the 
veteran was disabled for SSA purposes and that his 
impairments included a back disorder, bipolar disorder, major 
depression and post-traumatic stress disorder

A January 1997 VA treatment plan review notes diagnoses of 
PTSD, bipolar disorder and a personality disorder, with no 
reference to any incidents of service.  In a VA medical 
record entry dated in April 1997 it was noted that the 
veteran had no insight into his personality disorder and had 
a "sense of entitlement mentality."  A July 1997 report by 
VA psychiatrist notes that according to a psychological 
report the veteran had symptoms of schizoid and passive 
aggressive personality disorder and bipolar disorder.  

Records were received from St. Rose Dominican Hospital in 
January 1999 showing that the veteran was treated in April 
1995 for a back injury.    

Records were received from the VA Medical Center in Asheville 
in February 1999 with a notation that "MH" records were not 
found.  The records were not pertinent to the claim.  
Duplicate records were received in March 1999 with a notation 
that there was no other information available.

A request to University Medical Center resulted in the 
receipt of records from Southern Nevada Memorial Hospital 
showing that the veteran was admitted in May 1984 following 
domestic disturbances.  It was noted that because of a 
history of prior mental illness medication was ordered, which 
he refused to take.  He was observed unmedicated by the staff 
over the next five days and it was concluded that his 
behavior was volitional and more due to an anti-social 
personality than to mental illness.  He was discharged with a 
diagnosis of anti-social personality.   

In March 2000, the RO wrote to University Medical Center, 
Portsmouth Health Department, and Kerr-McGee Chemical 
requesting records pertaining to the veteran.  The RO also 
wrote to the veteran notifying him that these requests had 
been made and that he could assist in obtaining these 
records.  He was also notified that a complete address was 
needed for the California Department of Rehabilitation.  

A March 2000 reply received from the Department of Health in 
Portsmouth stated no information on the veteran was found.  

A March 2000 reply received from Kerr-McGee Corporation 
(Kerr-McGee) included the report of a physical examination in 
February 1979.  The veteran indicated that his general health 
was good and wrote "None" as to any physical or mental 
conditions.  The examiner evaluated the veteran's nervous 
system as normal.  A March 2000 letter from Kerr-McGee states 
that the veteran had been employed for one year from 1979 to 
1980.  

In March 2000 the veteran wrote that he had been in contact 
with University Medical Center and Kerr-McGee Chemical and 
they reported having replied to the request for information.  
He also submitted an authorization form for release of 
information by the California Rehabilitation and Compensation 
with a complete address.  It was noted that he received 
benefits because of exposure to a gas while working at Kerr-
McGee Chemical. 

In June 2000, duplicate records of treatment in May 1984 at 
the Southern Nevada Memorial Hospital were received from the 
University Medical Center.  

A negative reply for information requested was received from 
Mike O'Callaghan Federal Hospital at Nellis Air Force Base in 
December 2000.  

A supplemental statement of the case was issued in December 
2001.  The SSOC indicates that the claim was reconsidered 
based on all the evidence in the file and it was found that 
the evidence was not new and material. 
The report of a VA psychiatric evaluation, dated in October 
2001, notes that the veteran was in treatment for PTSD and 
bipolar disorder.  The diagnoses were PTSD, prolonged; 
bipolar affective disorder, depressed; and alcohol dependence 
in remission.  

In March 2002 additional evidence was received including a 
January 2002 mental health review note by a psychologist that 
reflects diagnoses of PTSD, bipolar disorder, and chronic 
pain syndrome.  The psychologist noted that the veteran 
experienced a major situational stressor when he learned that 
his compensation claim to receive service-connected 
disability was denied.  The psychologist noted that since 
neither he nor two other clinicians had seen evidence of a 
personality disorder, he was advising the veteran to appeal 
the denial that included reference to discharge from service 
due to a personality disorder.  It was noted that a staff 
meeting with the Chief of Psychiatry would be held to provide 
further professional evaluation to be submitted in support of 
the veteran's appeal.  

Also submitted was a January 2002 medical report from the 
Chief of Psychiatry Service at the Mental Health Clinic of 
the VA Southern Nevada Healthcare System. who wrote that the 
veteran had been receiving care from that system since 1984 
and had been treated for PTSD, combat type, and bipolar 
disorder, mixed types.  He was also enrolled at Arville 
House, a Day Treatment Center.  It was stated that the denial 
of the veteran's claim had been a "stressor" and had caused 
exacerbation of his symptoms.  A special case review was 
conducted by the Chief of Psychiatry in conjunction with an 
interdisciplinary team that included an interview with the 
veteran.  The Chief of Psychiatry noted that when the veteran 
was hospitalized during service he had PTSD and did not meet 
the criteria for a personality disorder.  The current 
diagnoses were PTSD, alcohol dependence in remission, and 
bipolar disorder.  

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309 (2001).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent an 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Veterans Claims Assistance Act of 2000 provides that 
"Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title".  38 U.S.C.A. § 
5103A(f) (West Supp. 2002)

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  




Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A.  §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Although it is not clear that the RO considered VCAA, after 
reviewing the claims folder the Board finds that there has 
been substantial compliance with the required notice and 
assistance provisions.  Thus, the duty to assist the veteran 
has also been satisfied and the veteran will not be 
prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  As 
noted above, the provisions of the VCAA do not require the 
reopening of a previously disallowed claim except when new 
and material evidence is presented or secured.  Furthermore, 
the Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

In an August 1996 letter the RO advised the veteran of the 
type of lay and medical evidence to submit to support his 
claim, asked him to execute authorizations for the release of 
records and telling him that it would obtain any VA records 
and any other evidence for which he completed and returned a 
release form.  His service medical records had previously 
been obtained.  The RO also provided the veteran a copy of 
the October 1997 rating decision that notified him of the 
basis for the decision reached, and a statement of the case 
and supplemental statements of the case which include a 
summary of the evidence, the legal criteria, and a discussion 
of the facts of the case.  The Board provided a copy of its 
August 1998 remand.  Extensive additional evidence been 
received since the initial denial of the claim, and the RO 
requested evidence identified by the veteran.  Additionally, 
the veteran has been afforded the opportunity to present 
argument and has done so.  Although it does not appear that 
the RO requested records from California Rehabilitation and 
Compensation for which the veteran submitted an authorization 
form, these records would not be relevant to the issue at 
hand as the veteran noted on the form that he had received 
benefits because of chemical exposure at his place of 
employment.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
and to the extent possible has satisfied the duty to assist.

In this case, prior to receipt of the veteran's service 
medical records, the RO issued a rating decision in which it 
noted that post-service medical evidence showed an acquired 
psychiatric disorder long after service.  Notice was sent of 
that decision.  Several months later, in November 1981, after 
receipt of the service medical records, the RO denied service 
connection for a nervous condition noting that the evidence 
show the veteran had been discharged on account of an 
emotionally unstable personality, with no indication of 
psychosis or chronic psychoneurosis.  The veteran was 
provided notice of the decision and his appellate rights.  He 
did not initiate an appeal; therefore the November 1981 
rating decision became final.  To reopen his claim he must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  

Thus, the evidence of record at the time of the November 1981 
rating decision included the service medical records and the 
hospital summary for a period of hospitalization at a VA 
medical center in February and March 1981.  The service 
medical records are negative for indication of a psychosis or 
chronic psychoneurosis.  A service department Medical Board 
determined that the veteran suffered from a personality 
disorder that rendered him unsuitable for further service.  
Personality disorders are not disabilities for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2001).  
Certain VA clinicians have recently disputed the in-service 
diagnosis of a personality disorder, noting that the veteran 
was well known to the mental health clinic staff and that at 
no time was a personality disorder diagnosed.  While the 
credibility of evidence must generally be accepted for the 
purpose of determining whether it is new and material, it 
nevertheless must be noted that the claims folder contains 
post-service medical evidence, including some from VA, that 
indicates the presence of a personality disorder.  In any 
event such a disorder is not a disability for compensation 
purposes.  38 C.F.R. § 3.304 (2001)  

Some of the additional evidence that was not previously of 
record relates to treatment for back pain after the veteran 
was hit by a car in April 1995 and clearly is not relevant to 
the pending claim.  This includes records received from the 
Jean Hanna Clark Rehabilitation Center, St. Rose Dominican 
Hospital, the Las Vegas outpatient clinic, the Asheville VA 
Medical Center and Nellis Federal Hospital.  
To the extent that the additional evidence not previously of 
record relates to alleged PTSD, that is a separate issue and 
such evidence is not relevant to the application to reopen 
the claim for service connection for a nervous disorder 
(other than PTSD) and is not new and material evidence. 

At the time of the final 1981 rating decision, in addition to 
the service medical records, there was a VA hospital summary 
of early 1981 showing that the veteran was diagnosed with an 
acquired psychiatric disorder (then characterized as unipolar 
depression).  This was more than 10 years after service.  
Additional evidence added to the record since then shows 
diagnoses of various other types of depressive 
disorders/bipolar disorder and the like.  VA treatment 
records which include records from Nellis Federal Hospital, 
the Las Vegas VA Medical Center, and Arville House, and the 
report of a mental disorders examination showing diagnoses of 
major depression and depressive disorder, the report of a 
psychiatric review for SSA noting major depression, and Dr. 
Gaelen's impression of history of chronic depression, are 
cumulative and not new and material.  There was medical 
evidence of a depressive disorder at the time of the 
unappealed rating decision and these additional documents do 
not tend to link the post-service depression, regardless of 
how it is diagnosed, to service.  Thus, this additional 
evidence is not deemed to be so significant that it must be 
considered to fairly decide the claim.  Although the 
diagnosis of bipolar disorder, made many years after service, 
is new, the evidence does not show bipolar disorder in 
service and does not show medical evidence or opinion linking 
bipolar disorder to service.  Thus, it is not new and 
material evidence sufficient to reopen the claim.

The report of a February 1979 physical examination for 
employment at the Kerr-McGee Corporation shows that the 
veteran indicated that his general health was good and denied 
any physical or mental conditions.  In addition, the examiner 
evaluated the veteran's nervous system as normal.  This 
evidence shows that approximately 10 years after discharge 
from service the veteran did not report a mental condition 
and an acquired psychiatric disorder was not diagnosed.  
Because this evidence does not show a mental disability, it 
is not new and material evidence and is not sufficient to 
reopen the claim.  

There is no new evidence, which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  To the extent that the VA psychologist and 
psychiatrist recently sought to support the veteran's claim, 
their statements are construed as linking the PTSD they 
diagnosed, rather than bipolar disorder, to service.  Since 
this decision is not addressing PTSD, their statements are 
not new and material for reopening the claim in respect to a 
psychiatric disorder other than PTSD.   

The representative's request for an independent medical 
opinion has been noted.  Regulations provide that in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide the claim.  However, the provisions of 
the regulation apply to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  66 Fed. Reg. 45630-45632 (August 29, 
2001), to be codified at 38 C.F.R. § 3.159.

ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a nervous disorder 
(other than PTSD) is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

